Case 1:20-cv-02162-RRM-JO Document 38 Filed 09/15/20 Page 1 of 1 PageID #: 281




                &!:rpduplicate

                Court Name: Eastern District of Ne« York
                Division; 1
                Receipt Number; 4653151910
                fashier ID; dafrani
                Tpansaction Date; 09/15/2020
                Payer Na^e; HCLAUGHLIN AND STERN UP


                  Ssb/™^
                  Amount; $1 ,953,708.
                 PAPER CHECK CONVERSION
                   Amt Tendered; $1 .953.708.08
                  TotaVoue;       $1 ,953,708,08
                  Total Tendered; $1,953,708.08
                  Change Amt;     $0.00
